Citation Nr: 0213583	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1966 to October 
1969, with 553 days of lost time.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the RO which, in part, denied the veteran's claim for special 
monthly pension.  A personal hearing before the undersigned 
member of the Board in Washington, DC was held in August 
2000.  The Board remanded the appeal to the RO for additional 
development in November 2000.  


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

2.  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.  

3.  The veteran does not have a single permanent disability 
rated 100 percent disabling, nor is he permanently housebound 
by reason of disability or disabilities.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance or at the housebound rate 
have not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
Board will assume, for the purposes of this decision, that 
the liberalizing provisions of the VCAA are applicable to the 
present appeal.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001)(to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Act 
and implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim for special monthly pension has been 
accomplished.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  The veteran was given notice of the 
laws and regulations pertaining to aid and attendance and 
housebound rate in the March 1999 statement of the case (SOC) 
and was provided with pertinent regulations under VCAA in the 
supplemental statement of the case (SSOC) issued in June 
2002.  He was advised of the evidence that would support or 
help substantiate his claim in the rating decision and the 
SOC and SSOC, by which he was also notified of the evidence 
that had been received and considered.  38 U.S.C.A. §§ 5103, 
3.159(b)(1) (West Supp. 2001).  The veteran was also afforded 
several VA examinations during the pendency of the appeal, 
and provided testimony before the undersigned member of the 
Board sitting in Washington, DC in August 2000.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim for 
special monthly pension.  

Factual Background

The veteran asserts that his disabilities are so disabling 
that he requires the assistance of others to perform the 
functions of everyday self-care, including, but not limited 
to, bathing, dressing, feeding, and tending to the wants of 
nature.  The evidence of record includes numerous VA 
outpatient and private medical reports (most of which were 
received from the Social Security Administration) showing 
treatment from 1997 to the present, and reports of VA 
examinations conducted in September 1998, February 1999, July 
2001, and March 2002.  The VA examiners indicated that they 
had reviewed the entire claims file and included a history of 
the veteran's disabilities, some of which was taken directly 
from the various private medical reports.  As information 
from the private medical records is incorporated in the VA 
examinations, the Board will not include redundant findings 
from the private reports.  The private medical reports show 
treatment primarily for a nail gun injury to his right leg 
and residuals of spinal injuries suffered from a fall due to 
his right leg injury.  

On VA general examination in September 1998, the veteran 
reported that he suffered cervical disc injury in an 
automobile accident in 1988 and additional neck and left 
sided weakness in a second automobile accident in 1991.  In 
May 1996, the veteran was injured when a nailgun accidentally 
discharged into his right leg which required repair of the 
quadriceps tendon muscle.  He developed low back pain and 
incontinence of bowel and bladder for 8-10 months.  An MRI 
revealed mild facet degenerative changes at L4-5.  In January 
1998, the veteran underwent cervical laminectomy at C5-6 with 
fusion for weakness of the left arm and leg.  After surgery 
he improved, but started having weakness in the left side 
subsequently.  The veteran's current complaint was weakness 
in the left neck and arm, and stiffness in the right knee.  
His right knee continued to buckle and he was unable to walk 
without crutches.  The veteran has tremors in both legs, 
worse on the right side.  He uses Canadian crutches in both 
hands and was unable to walk more than one block with 
crutches.  

On examination, the veteran was unable to stand straight and 
had poor balance.  The veteran wore eyeglasses for reading.  
Examination of the veteran's ears, eyes, nose, throat, lungs, 
and cardiovascular systems were essentially normal.  There 
was some paravertebral cervical spasms extending into both 
shoulders.  Strength in the upper extremities was equal with 
no evidence of atrophy.  Forward flexion and extension was to 
20 degrees, lateral flexion to the left and right was to 30 
degrees, and rotation was to 35 degrees in all directions 
without pain.  The veteran was unable to stand without 
assistance.  When standing without crutches, the veteran 
developed severe tremors, mainly in the right leg.  Straight 
leg raising while lying down was to 45 degrees with no pain 
in the lumbosacral area, but the veteran developed tremors in 
the right leg.  In the sitting position, forward flexion, 
backward extension, and lateral rotation were not restricted.  
The examiner commented that while the examination for ranges 
of motion was not in accordance with normal studies, he did 
not see any restriction of motion of the lumbar spine.  
Circumference of the right quadriceps muscle at mid-thigh was 
3/4 inch less than on the left side.  

On examination of the right knee, there was a small well-
healed scar.  There was no evidence of redness, swelling, or 
pain on manipulation.  Knee jerks were equal and slightly 
exaggerated between 3-4 on a scale of 0-4.  Sensation was 
intact in the lower extremities.  Range of motion was from -
10 to 50 degrees on the right and from 0-180 degrees on the 
left.  The right knee was stable with no evidence of 
subluxation.  Varus/valgus stress and Lachman's test were 
normal, bilaterally.  Drawer sign and McMurray's sign were 
also normal.  The diagnoses included status post cervical 
diskectomy and fusion for bulging discs at multiple levels, 
mild facet degenerative changes at L4-5 without 
radiculopathy, and status post surgery of the right knee with 
severe muscle spasm mainly in the right quadriceps with 
tremor and limitation of motion.  

On VA neurological examination in September 1998, the veteran 
appeared well developed and well nourished.  He walked into 
the office holding two straight crutches.  The veteran was 
well oriented and his speech was fluent.  Examination of the 
cervical spine showed no deformity.  Muscle tone in the upper 
extremities was normal and there was no atrophy or 
fasciculation.  Strength was normal although there was give 
way weakness.  The veteran appeared to be jumpy with 
exaggerated startle reflexes during the examination.  
Handgrip was normal.  There was mild atrophy of the right 
quadriceps.  There was no redness, swelling, or crepitation 
in the right knee.  There appeared to be some tenderness in 
the right knee although with softest touch, the veteran had 
exaggerated reflex.  Deep tendon reflexes were brisk but 
symmetric, 3 at the biceps, 2+ at the triceps and brachial 
radialis.  Knee jerks were 3 and ankle jerks were 2.  
Plantars were flexor, and his gait was somewhat bizarre.  The 
veteran leaned forward and spread his legs, and was able to 
walk with two crutches.  The examiner noted that an MRI of 
the lumbosacral spine in July 1998 showed loss of normal 
lordosis of the cervical spine and evidence of C5-6 
diskectomy and fusion, although there appeared to be residual 
disc remaining with bulging into the thecal sac.  There was 
no spinal cord compression.  There were also two bulges at 
C4-5 and C3-4 without herniation or spinal cord compression.  
The impression included difficulty with gait most likely 
secondary to the veteran's right knee problem from the 
nailgun injury.  The right quadriceps atrophy was most likely 
a disuse atrophy.  Status post neck injury times two with 
bulging disc at multiple levels, diskectomy and fusion with 
mild signs of myelopathy.  The examiner opined that the 
veteran needed physical therapy for at least 3 months, but 
that he did not believe that the right knee disability was 
permanent.  

On VA examination for aid and attendance in February 1999, 
the examiner noted that he had reviewed the claims file 
including the VA examination reports of September 1998.  The 
examiner provided a brief description of the veteran's 
medical history and indicated that it was unchanged since 
September 1998.  

The veteran was brought to the examination by his wife who 
drove their car.  The veteran was not hospitalized and lived 
at home with his wife.  He was not bedridden and he was able 
to walk 500 yards with some pain and discomfort with 2 canes.  
The veteran stated that he was able to manage his own 
affairs.  He was alert and had a good memory.  He was able to 
protect himself from hazard and dangers of his daily 
environment.  He had difficulty walking due to weakness in 
both legs, worse on the left side.  He denied any dizziness 
and his balance, with help of canes, was good.  He was able 
to walk around the house but was unable to drive.  On a 
typical day, the veteran reported that he awoke at 7:00, 
attended to his bathroom needs, and did not need help with 
toileting.  He has difficulty using his hands for shaving and 
needed assistance for showering.  He has a special chair for 
taking showers with the help of his wife.  He drank coffee in 
the morning which was usually made by his wife.  He usually 
sat and listened to radio or read a newspaper.  He had no 
difficulty in reading.  He took lunch around 11:00 made by 
his wife.  He did not have any activities in the afternoon.  
Sometimes he walked around the house and usually watched TV.  
Dinner was around 6:00 p.m. and he went to bed around 11:00 
p.m.  

On examination, the veteran's state of nutrition was fair.  
His posture was leaning forward and on both canes, and he 
walked with a limp favoring both sides.  Examination of the 
upper extremities showed both hands were rather normal.  He 
was able to squeeze both hands with good force.  He was able 
to write, feed himself, and button his clothing.  He had no 
amputation in the upper extremities.  The veteran reported 
that he had no difficulty with toileting.  He had difficulty 
with his lower extremities and needed a cane for walking.  He 
had atrophy of the right quadriceps and without cane, he did 
not have good coordination or balance.  He had weakness in 
the lower extremities, which was worse on the right side due 
to a loss of or partial loss of quadriceps muscle.  He had no 
amputation in the lower extremities.  He was able to walk 
without assistance of another person, but needed his canes.  
The veteran reported that he usually went for a drive with 
his wife daily.  

There was a well-healed scar in the anterior right lower neck 
which was essentially asymptomatic.  During the examination, 
the veteran had stiffness in the paravertebral muscle 
extending to both shoulders.  Muscle strength in both upper 
extremities was equal and good.  Sensation in both upper 
extremities was 3/5; reflexes were exaggerated at 4/5.  
Forward flexion was painless to 20 degrees; from 20 to 30 
degrees, motion was painful.  Extension was painless to 15 
degrees, and painful from 15-25 degrees.  Lateral flexion was 
equal and painless to 20 degrees and with pain from 20-30 
degrees.  Rotation was equal and painless to 30 degrees, with 
pain from 30-40 degrees.  The veteran was asked to do several 
forward flexion movements and backward extension in order to 
measure the range of motion after use, but he said that he 
was unable to do that.  

There was no pain on manipulation of the paravertebral 
muscles of the lumbar spine, and no evidence of spasm.  
During the examination, the veteran was able to stand up with 
help of crutches and forward flex to 90 degrees without pain, 
but was unable to do backward extension because of a loss of 
balance.  The other motions were not possible to perform in a 
standing position.  In the sitting position, the veteran was 
able to do forward flexion and lateral flexion without 
difficulty.  He stated that he had difficulty because of 
weakness in the lower legs.  Straight leg raising was to 50 
degrees on the left without pain.  To the right, the veteran 
was able to straight leg raise to 45 degrees before the onset 
of pain.  Sensation in both lower extremities was similar and 
slightly diminished on the left side.  Knee jerk was 
bilaterally equal at 3+.  Ankle jerk was bilaterally equal at 
2+.  There was evidence of quadriceps atrophy on the right 
side.  Circumference in the midthigh on the right was 14 3/4 
inches and on the left side was 15 1/2 inches.  The veteran was 
unable to walk on his tiptoes or heels.  

The diagnoses included mild facet degenerative changes at L4-
5 without radiculopathy, and status post cervical diskectomy 
and fusion with bulging disc at multiple levels and 
limitation of range of motion.  The examiner commented that 
range of motion of the lumbar spine was not possible to 
measure accurately since the veteran was unable to stand and 
perform the movements.  In a sitting position ranges of 
motion were within normal limits.  The examiner also 
indicated that the veteran needed assistance in showering, 
preparing food, and driving his automobile.  

On VA psychiatric examination in February 1999, the examiner 
noted that he had reviewed the veteran's claims file.  The 
veteran had a history of a personality disorder and 
alcoholism in remission for fourteen years.  The veteran 
reported that without the support of his wife, his situation 
could have ended up very badly.  The veteran described some 
weight loss, and his appetite according to his wife was poor.  
The veteran did not feel hopeless or helpless and reported 
that he tried to push himself to do things, but said that he 
needed constant attention and support from his wife.  The 
veteran had a history of overdose in 1982, when he was 
drinking alcohol.  Currently, he had some symptoms of 
depression, but no suicidal ideation.  There was no evidence 
of any psychosis.  The veteran was brought in by his wife who 
was helping him with his activities at home.  

On mental status examination, the veteran was alert and well 
oriented.  His speech was normal and his mood was anxious and 
mildly depressed.  His affect was appropriate and his thought 
flow was normal.  Thought content showed depressive symptoms, 
but no evidence of any psychosis.  His short term and remote 
recall and memory were reasonably fair.  Impulse control and 
judgment were fair, and his insight was intact.  No 
inappropriate behavior was noted during the interview.  The 
veteran was deemed capable of handling his benefit payments.  

The examiner indicated that the veteran did not show any 
symptoms of personality disorder.  The veteran had a lot of 
problems related to the various injuries he had over the 
years, such as a neck injury and then C5-6 surgery, and he 
also had constant discomfort in both lower extremities and 
low back spasm which were constantly affecting his ability to 
function.  He used crutches and constantly needed help from 
his wife.  He also had a lot of difficulty with his sleep.  
He had periods of incontinence, both urine and bowel.  The 
examiner opined that the veteran was permanently disabled 
from his injuries and probably needed assistance at home.  
The diagnosis was adjustment disorder with depressed mood.  
The Global assessment of functioning (GAF) score was: past 
unknown, current 55.  

When examined by VA for aid and attendance in July 2001, the 
examiner noted that the claims file was reviewed.  The 
examiner provided a narrative description of the veteran's 
military history and injuries from the automobile accidents 
and right leg injury.  The examiner also noted the findings 
from the prior VA examinations discussed in detail above.  

The veteran stated that he drove his truck to the examination 
from his house, which was approximately six miles away 
because his wife had recent surgery on her right knee and was 
unable to drive.  He was able to walk without assistance, but 
he had a metal brace on the right knee.  His wife accompanied 
him and he did not need any assistance or attendance in 
reporting for the examination.  The veteran was not 
hospitalized or bedridden and lived at home with his wife.  
He wore glasses for reading and driving.  He had no problems 
reading a newspaper or a telephone book, but needed 
eyeglasses.  His vision with eyeglasses was normal.  The 
veteran stated that his wife usually took care of his 
financial affairs, but that he was capable of managing it in 
her absence.  He was capable of protecting himself from the 
hazards and dangers of his daily environment.  The veteran 
denied any unusual dizziness.  He had control of his urine 
and bowel, but when he had the urge to urinate, he was not 
able to hold it for more than a few minutes.  For this 
reason, he wore a diaper for urine, as well as bowel control.  
He usually changed his diaper pads three to four times daily, 
but said that he only needed to change the bowel pad two or 
three times in a week.  His memory was very close to normal.  
He had difficulty with balance, especially if he didn't wear 
his right knee brace.  Without the brace, he was unable to 
walk and would lose his balance easily.  He was able to walk 
50 feet before having to stop, but was able to continue after 
a few minutes.  

The veteran described his typical day beginning at 6:00 to 
7:00 a.m.  He went to the bathroom using a special commode, 
without assistance.  He used a special bench and showerhead 
that facilitated showering.  The veteran reported that he 
usually did not need assistance except for the time after 
showering when he needed assistance to get out of the 
bathtub.  During this period, his wife usually assisted him.  
He also needed assistance with dressing, including putting on 
his socks and pants.  He had difficulty putting on his leg 
brace and buttoning his shirt.  He had no difficulty shaving.  
He usually did not eat breakfast, just coffee and a coke.  
Then he watched TV or sat on the couch and read.  He usually 
had a TV dinner for lunch and again watched TV.  His wife 
made his dinner at 5:00 or 6:00 p.m.  The veteran was unable 
to cook or prepare food.  He went to bed between 9:00 or 
10:00 p.m.  He stated that he took the knee brace off before 
getting into bed.  The veteran also went shopping every-
other-day and he drove a car, but he needed assistance to get 
in-and-out of the car.  

On examination, the veteran's weight remained the same for 
the past year.  The veteran was alert and in no acute 
distress.  The squeezing force in both hands was symmetrical 
and rather good.  He was able to reach with the tip of his 
thumb to the tip of all other fingers.  He was able to reach 
with the tip of his index finger to his nose with his eyes 
closed.  The muscles in both forearms were symmetrical and 
rather well developed.  He had difficulty buttoning his 
shirt, but he was able to feed himself.  He had no difficulty 
shaving or taking a bath.  The veteran had a long metal brace 
on the right knee.  He was able to walk with the brace, but 
was not able to do any flexion of the knee with the brace.  
His posture and gait with the brace was limping favoring the 
right side.  He was asked to remove the right knee brace for 
examination and he did this with help from his wife.  As soon 
as the brace was off, he had severe tremors of the right leg 
and was unable to stand or keep his right leg in a normal 
position.  He had to hold his right leg and knee in order to 
prevent tremors.  

There was a well-healed scar in the anterior right knee 
measuring 17 x 3.  The scar was essentially asymptomatic with 
no evidence of tenderness or keloid formation.  There was 
mild pain on manipulation of the patella, but no fluid in the 
joint.  The veteran was unable to flex the right knee due to 
severe tremors.  Examination of the knee for active 
flexion/extension was not possible, but with passive 
movement, knee flexion-extension was from 0 to 120 degrees, 
from this point no further flexion was possible.  The veteran 
did not complain of any pain in the knee joint during the 
maneuvers.  There was no evidence of laxity of the knee 
joint, and varus valgus test, Lachman's test, drawer's sign, 
and McMurray's test were all normal.  

There was no pain on manipulation of the lumbar spine or 
paravertebral muscles.  There was no evidence of muscle 
spasm, and no obvious evidence of muscle loss in the right 
midthigh.  Circumference of the right midthigh was 38 cms., 
circumference of the left midthigh was 42 cms.  The 
circumference of the midcalf, right side was 30 cms. and on 
the left side was 31 cms.  Sensation to pinprick was slightly 
diminished on the right side compared with the left.  Knee 
jerks bilaterally were equal at 3+.  Ankle jerks bilaterally 
were equal at 2+.  The veteran was unable to stand-up to 
evaluate range of motion of the lumbar spine.  While sitting, 
forward flexion was possible to 90 degrees without pain and 
backward extension was from 0 to 30 degrees.  Lateral flexion 
was from 0 to 30 degrees to the left and right, and rotation 
was partially done from 0 to 20 degrees without pain.  
Straight raising leg on the left side was to 50 degrees and 
on the right side to 45 degrees where he developed some pain 
in the lower lumbar spine.  The veteran was unable to 
exercise in order to evaluate range of motion after use.  

On examination of the cervical spine, there was a well-healed 
scar on the anterior right lower neck measuring 5 x .2 cms.  
The scar was asymptomatic.  Manipulation of the paravertebral 
muscles in the neck showed evidence of spasm and pain.  
Muscle strength against gravity and force in both upper 
extremities was equal and rather good.  Sensory to pinprick 
and touch in both upper extremities was 3/5.  Forward flexion 
of the cervical spine was painless from 0 to 20 degrees.  
From 20 to 30 degrees, passive motion was painful.  Backward 
extension was painless from 0 to 15 degrees, and from 15 to 
25 degrees passive motion was painful.  Lateral flexion to 
the left and right was equal and painless from 0 to 20 
degrees, and from 20 to 30 degrees passive motion was 
painful.  Rotation was painless and equal from 0 to 30 
degrees, and from 30 to 40 degrees passive motion was 
painful.  The veteran refused to do any exercise in order to 
evaluate range of motion after use.  

An EKG was normal.  X-ray studies showed status-post surgery 
of the right knee.  There was no change in the cervical spine 
since November 15, 2000.  A chest x-ray was normal.  X-rays 
of the lumbar spine showed narrowing of the intervertebral 
disc at L5-Sl, otherwise the lumbar spine was normal.  

The diagnoses included status-post right knee surgery with 
residual severe voluntary tremor in the right leg with muscle 
loss due to disuse and loss of balance; status-post cervical 
diskectomy and fusion with bulging disc at different levels, 
limitation of range of motion and cervical myelopathy, and 
narrowing of the intervertebral disc space at L5-Sl.  The 
examiner indicated that an evaluation for range of motion of 
the lumbar spine in the standing position was not possible.  
In the sitting position, motion was close to normal limits.  
The examiner opined that the veteran was capable of managing 
most of his daily activities but needed assistance showering, 
toileting, preparing food, shopping, and dressing.

On VA neurological examination in July 2001, the examiner 
noted that he had reviewed the veteran's C-file.  The 
examiner noted that the veteran's initial disabilities 
stemmed from a nail injury to the quadriceps area of the 
right leg while working in 1996.  He had two subsequent 
surgeries, one to remove the nail and another for a 
quadriceps tendon repair.  The veteran suffered some 
degeneration of the quadriceps muscle in the right leg and 
had some difficulties with the right knee.  He had pain in 
the right knee area and decreased mobility and muscle 
shrinkage in the right leg.  

The veteran was involved in two motor vehicle accidents and 
developed a neck and weakness in the left side.  He also 
noticed some left leg numbness following the second accident.  
Following the nail gun injury and due to the right leg 
weakness, the veteran fell and apparently suffered a cervical 
spinal cord contusion.  In January 1998, the veteran 
underwent a cervical laminectomy at C5-6 with fusion.  His 
presenting symptoms at that time included weakness of the 
left arm and left leg.  Immediately after the surgery, the 
veteran had some improvement but still had difficulty with 
the left side to the present day.  

The veteran's current complaints included bilateral leg 
weakness, some incoordination, and tremors in both upper 
extremities, and severe tremors and clonus of the right leg.  
He wore a brace on both lower extremities with an above knee 
brace on the right leg.  His muscle mass had not returned in 
the quadriceps area.  In addition, he used a below the knee 
brace for the left leg.  He reported being incontinent of 
both urine and stool.  The veteran was able to walk with the 
aid of braces and did not use crutches.  

In terms of his activities of daily living, the veteran was 
able to dress himself and look after his daily hygiene.  He 
was also able to feed himself.  The wife reported that the 
veteran had a certain amount of incoordination in the upper 
extremities and that he required assistance with manual tasks 
on occasion.  The veteran had a moderate degree of chronic 
pain in the neck area and in the low back area as well.  

An MRI of the cervical spine in November 1997 showed 
posterior central and left paracentral disc herniation at C5-
6 with secondary changes of spinal stenosis and left nerve 
root compression.  There were no interval change compared to 
the study in June 1996.  AP and lateral views of the lumbar 
spine in December 1997 showed slightly narrowed disc spaces 
at L-5 and S-l, AP alignment was within normal limits.  AP 
and lateral views of the cervical spine in April 997 showed 
significant narrowing of disc space at C5-6 with anterior and 
posterior spurs noted.  An MRI of the lumbar spine in 
February 1998 showed slightly decreased signal at L3-4, but 
no obvious disc herniation.  Axial views did not demonstrate 
any disc herniation.  The thecal sack did not appear to have 
any impression.  An axial view suggested a posterolateral 
disc bulge or narrowing of the foramina on the left at the 
L3-4 level.  A lumbar MRI in January 1991 showed no disc 
herniations or foraminal narrowing on axial studies.  Studies 
of the cervical spine in January 1992 showed very significant 
spinal stenosis with forward compression in the lower right 
quadrant.  An MRI of the right knee in September 1996 showed 
increased signal in quadriceps tendon consistent with 
subcutaneous fat at this level.  There was a suggestion of a 
partial defect of the quadriceps tendon with scar tissue.  AP 
and lateral cervical spine films in March 1998 showed status 
posterior diskectomy and intrabody fusion at C5-6.  

On examination, the examiner noted that the veteran was 
limited due to pain and severe spasticity in the right leg so 
that the examination had to be modified.  The veteran was 
alert and oriented, but was obviously in discomfort and 
somewhat depressed at the time of the examination.  His 
speech, language function, and cognitive function were 
entirely normal.  Examination of the cranial nerves showed 
the pupils were round, reactive to light and accommodation, 
and eye movements were full.  There was trace end point 
nystagmus on extreme horizontal gaze.  Face was symmetric and 
strong.  Direct motor strength was normal, and there was no 
atrophy in the musculature of the arms.  Both lower 
extremities were atrophied.  The quadriceps was markedly 
thinned on the right side.  The tibialis and peroneus 
musculature in both lower extremities below the knee was 
tapered consistent with atrophy.  The left thigh musculature 
compared to the right was more intact.  The deep tendon 
reflexes in both upper extremities were hyperreflexic but 
there was no clonus.  In the left lower extremity, the knee 
jerk was hyperactive and the plantar was down going.  There 
was a hyperactive left ankle jerk but no clonus.  In the 
right leg, the slightest movement provoked extended and 
continuous severe clonus of the right lower extremity.  
Muscle strength testing in the lower extremities showed 
normal foot plantar strength, bilaterally.  The right leg 
could not be tested for motor strength due to severe clonus.  
In the left lower extremity, the strength ratings were as 
follows:  Quadriceps, biceps femoris, and foot plantar 
flexion were all 5/5.  The veteran was unable to extend the 
toes in either extremity whatsoever and they remained in a 
fixed flexed posture.  The veteran was only able to walk when 
his braces were applied and then the gait was limited with 
the braces causing a slowed and spastic gait.  

The veteran felt sensory stimuli well in all extremities but 
there was clearly a reduction in perception of all modalities 
in the arms compared to the legs.  Both vibratory and 
pinprick were felt in both arms but with a reduced level of 
perception which was not measurable to a dermatome 
distribution.  The impressions included history of right knee 
injury with quadriceps tendon laceration and history of 
cervical spinal stenosis.  The examiner noted that by history 
and based on his neurological examination, the veteran 
clearly had a cervical myelopathy with spasticity in the 
lower extremities.  

On VA examination for PTSD in July 2001 the veteran and his 
wife reported that he could not do many of things that he 
used to do and had many physical limitations from the 
injuries he suffered in 1996.  He could not cook, button his 
clothes, get in and out of a shower by himself or take care 
of other basic tasks needed for independent living.  The 
veteran apparently had some symptoms of depression before the 
physical injury secondary to his PTSD symptoms, but with the 
injury of 1996 and consequent physical limitations, his 
depression had grown and become severe.  He had problems with 
sleep, decreased appetite, feelings of helplessness and 
hopelessness, feelings of worthlessness, irrational guilt, 
feelings of sadness, problems with memory and concentration, 
irritability, and thoughts of suicide.  He had no current 
thoughts or plans and said that his belief in God prevented 
him from acting out on any such thoughts.  He also had 
decreased energy and tended to isolate himself significantly.  

The veteran presented to the interview with poor personal 
hygiene.  His wife added that he wore "Depends", as he was 
sometimes incontinent.  The veteran was fully oriented to 
person, place and time.  His speech was of a soft tone, but 
coherent.  His mood was depressed and his affect was 
restricted in range.  He did not report any symptoms of 
psychosis.  The veteran reported that he tended to spend much 
of his time in bed, but not usually sleeping.  

The examiner noted that the veteran had chronic, severe, and 
multiple psychiatric symptoms.  He was a combat veteran of 
Vietnam who saw significant combat and had PTSD from that 
experience, although it had never been diagnosed or treated.  
The veteran tended to avoid any thoughts or associations 
regarding it and might be resistance to treatment.  Some 
depression appeared to be secondary to his PTSD, but much of 
it appeared to be secondary to his physical impairments, 
limitations and pain from his disabilities.  His symptoms 
were severe and debilitating and he isolated himself with 
little or no activity.  His wife reported that his physical 
impairments were to the point where she had to help him with 
the tasks of daily living, including basic hygiene, something 
very difficult for her as she was also disabled.  The 
diagnoses included PTSD, chronic and moderate to severe, and 
major depression, secondary to medical conditions.  


Law and Regulations

The law pertaining to special monthly pension for aid and 
attendance provides as follows:  

Aid and attendance; need.  Need for aid 
and attendance means helplessness or 
being so nearly helpless as to require 
the regular aid and attendance of another 
person.  The criteria set forth in 
paragraph (c) of this section will be 
applied in determining whether such need 
exists.  

(c) Aid and attendance; criteria.  The 
veteran, spouse, surviving spouse or 
parent will be considered in need of 
regular aid and attendance if he or she:
    (1) Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or
    (2) Is a patient in a nursing home 
because of mental or physical incapacity; 
or
    (3) Establishes a factual need for 
aid and attendance under the criteria set 
forth in Sec. 3.352(a).  

38 C.F.R. § 3.351 (b)(c) (2001).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2001).  This regulation provides that 
the following criteria be considered in determining the need 
for regular aid and attendance: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination, if the veteran's disability actually requires 
that he remain in bed.  The fact that he may have voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day will not suffice.  
It is necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2001).  

Housebound, or permanent and total plus 60 percent; 
disability pension.  The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C. § 1521 and who is 
not in need of regular aid and attendance shall be as 
prescribed in 38 U.S.C. § 1521(e) if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployability under Sec. 4.17 of this chapter) 
the veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d) (2001).

Analysis

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
The particular personal functions which a claimant is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  

In this case, the veteran was afforded several special 
examinations, including neurological examinations in 
September 1998 and July 2001, psychiatric evaluations in 
February 1999, July 2001, and March 2002, to determine the 
nature and severity of all his disabilities.  The veteran 
also underwent examinations of his housebound status or 
permanent need for regular aid and attendance in February 
1999 and July 2001.  At the time of the examinations, the 
veteran complained of neck pain and weakness on the left 
side; bilateral leg weakness and incoordination requiring the 
use of leg braces.  As to being disabled, the veteran stated 
that he was able to shower by himself but needed assistance 
getting into the tub.  He was able to feed himself, but 
needed assistance preparing his food.  The veteran testified 
that he was able to dress himself and could button his 
shirts, but sometimes needed assistance with manual tasks.  
He also testified that he was able to drive his automobile, 
but was not comfortable doing so because of his disabilities.  

The medical evidence of record shows that the veteran has 
multiple, severe disabilities which negatively impact on his 
ability to engage in various activities.  However, the 
examinations show that the veteran is able to perform the 
functions of everyday self care and is able to protect 
himself from the hazards or dangers incident to his daily 
environment.  While the veteran reported needing assistance 
getting into the bathtub because of his bilateral leg 
disabilities and a VA examiner noted that the veteran needed 
assistance showering, it is noted that a VA neurological 
examiner in July 2001 indicated that the veteran was able to 
dress himself and look after his daily hygiene.  While there 
are contrary opinions of record, the Board finds this opinion 
particularly persuasive in view of the fact that the veteran 
has good strength in his upper extremities, is able to walk, 
albeit with assistive devices, and in fact does drive.  
Moreover, he is able to shave, attend to the wants of nature 
with no assistance and feed himself.  Although he reports 
needing assistance putting on leg braces, it is again 
observed that he has good strength in his arms and motion in 
his spine is close to normal in a sitting position.  This 
indicates that he would have the spinal motion and arm 
strength to reach down while sitting and put on a leg brace.  
While he reports not being able to prepare his meals or shop, 
these activities are not criteria for determining the need 
for aid and attendance.  Rather, the assistance contemplated 
is that pertaining to personal functions and not to the need 
for household help.  

Importantly, the veteran, although wearing braces on both 
legs, is able to walk without the aid of crutches or other 
assistive devices.  He can drive his automobile and, in fact, 
drove to the personal hearing in August 2000 and to the VA 
examination for aid and attendance in July 2001.  The veteran 
is not bedridden or blind and wears glasses only for reading 
and driving.  The Board has thoroughly reviewed the evidence 
of record in light of the veteran's contentions.  The 
evidence does not show that the veteran's disabilities 
satisfy the criteria for aid and attendance benefits.  He has 
not contended, nor does the evidence show that he is blind or 
nearly blind.  He is not in a nursing home and has presented 
no evidence that he is in need of nursing care.  He is able 
to feed himself, shave, bathe, eat, and attend to the needs 
of nature.  With his leg braces, the veteran is able to walk 
without assistance and drives his automobile.  Since the 
veteran is able to care for his daily needs, is not in a 
nursing home, and is not blind, the preponderance of the 
evidence is against the claim of entitlement to special 
monthly pension based on the need for aid and attendance of 
another person. 

As to the claim for special monthly pension at the housebound 
rate, the veteran does not meet the criteria of having a 
single disability rated as 100 percent.  38 C.F.R. § 3.351(d) 
(2001).  He is service connected for PTSD, evaluated as 50 
percent disabling under Diagnostic Code 9411.  Under this 
diagnostic code, a 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  PTSD of this 
severity is not present.  Importantly, the veteran has not 
reported any symptoms of a psychosis, his behavior is not 
grossly inappropriate, there has been no evidence of any 
danger of his hurting himself or others, and he has not 
reported memory loss of such significance that he cannot 
remember names of close relatives or his own name.  A VA 
examiner in July 2001 classified the veteran's PTSD as 
moderate to severe.  Total psychiatric impairment is not 
demonstrated.

As to the veteran's right knee injury, the RO has evaluated 
the condition under Diagnostic Code 5257 (Other impairment of 
the knee).  None of the diagnostic codes pertaining to a knee 
disability contain a 100 percent rating.  The veteran is also 
evaluated under Diagnostic Code 5293 for status post 
diskectomy and fusion, C5-6 with radiculopathy and lower 
extremity weakness.  This Diagnostic Code does not contain a 
100 percent rating.  While a 100 percent rating is warranted 
for residuals of fracture of a vertebra, with cord 
involvement, bedridden or requiring long leg braces under 
Diagnostic Code 5285, it is clear the veteran is not 
bedridden, and his left leg brace ends below the knee.  The 
medical evidence does not support a finding of a fracture of 
a vertebra with the symptomatology required for a 100 percent 
rating under this diagnostic code.  Moreover, there are no 
100 percent ratings for diseases of the peripheral nerves.  
See 38 C.F.R. 4.124a.  Accordingly, the preponderance of the 
evidence is against the claim for special monthly pension at 
the housebound rate.  



ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

